DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 08 January 2019. The present application claims 1-10, submitted on 08 January 2019 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koefelda (U.S. Patent No. 9,351,570).
Regarding claim 1, Koefelda discloses (see Figure 1 & Figure 10) a holding basket (12) for containing an inner basket (see Figure 1) for holding at least one medical item for processing having a top end (18) and a base end (16) comprising: - an essentially rectangular base (see Figure 1) and side walls (18; 20) extending from the base (16), - only two rims (24) configured for sliding into a slide rack each such rim (24) disposed on a first pair of opposing side walls (18), - two windows (20/22) each disposed on a second pair opposing side walls (18 or 20 col. 2, lines 4-65, figs. 1 and 10) configured for manual access for slidable removal of the inner basket (see Figure 10), - wherein the holding basket (12) is configured for stackability or nestability with an adjacent holding basket (see Column 2, line 66-67).
Regarding claim 2, Koefelda discloses (see Figure 1 & Figure 10) wherein the holding basket (12) is configured for stackability or nestability with an adjacent holding basket (12) when the rims (24) on the respective holding baskets (12) are aligned in a vertical direction, being stackable or nestible dependent on the relative orientation of the adjacent holding baskets (see Column 2, line 66-67).
Regarding claim 3, Koefelda discloses (see Figure 1 & Figure 10) wherein the base (16) and/or the side walls (18; 20) are formed essentially from wire (see Column 3, line 28-37).
Regarding claim 4, Koefelda discloses (see Figure 1 & Figure 10) wherein each rim (24) is disposed essentially parallel to the base (16).
Regarding claim 5, Koefelda discloses (see Figure 1 & Figure 10) wherein each window (20) has an edge opening at a top end (22).
Regarding claim 6, Koefelda discloses (see Figure 1 & Figure 10) wherein each of the side walls (18; 20) is at least partly tapered, narrowing towards the base end (16).
Regarding claim 7, Koefelda discloses (see Figure 1 & Figure 10) wherein: - each of two opposing edges of the top end (22) of the holding basket (12) is provided with an arrangement of tabs (48) and gaps (see Figure 10) and the edge at the base end (16) of the holding basket (12) is provided with an inverse arrangement of tabs (48) and gaps compared with the corresponding top edge, - an arrangement of tabs (48) and gaps at one of the opposing edges is an inverse of the arrangement of tabs (48) and gaps at other of the opposing edges, said tabs and gaps arranged such that: - the tabs at the base end (16) of an adjacent holding basket (12) align and contact the tabs at the top end of the holding basket (12) such that the adjacent holding basket (12’) can stack over the holding basket (12) when the holding basket (12) and the adjacent holding basket (12') adopt a first mutual orientation, and - the tabs (48) at the base end (16) of an adjacent holding basket (12') slide into the gaps of the holding basket (12), and the tabs at the top end (18) of the holding basket (12) slide into the gaps at the base end (16) of the adjacent holding basket (12') such that the adjacent holding basket (12') can nest into the holding basket (12) when the adjacent holding basket (12') is rotated 180 deg about an axis perpendicular to the base (16) relative with the holding basket (12) starting from the first mutual orientation.
Regarding claim 8, Koefelda discloses wherein the adjacent basket (12') is a copy of a holding basket (12) of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koefelda (U.S. Patent No. 9,351,570) in view of Jacob (U.S. Patent No. 9,205,158).
Regarding claim 9 & 10, Koefelda discloses all of the elements of the current invention as stated above except for the method for sterilizing one or more medical equipment items using autoclaving. 
Regarding claims 9 & 10, Jacob discloses (see Figure 1 and Figure 2) method for sterilizing one or more medical equipment items comprising: placing the one or more medical equipment items into an inner basket (54), - placing the inner basket (54) into a holding basket (18) stacking holding basket (18) relative to an adjacent holding basket (18’), - sliding the holding basket (18) into a storage system (14) that is a slide rack (see Column 5, line 30-41), - placing the storage system (14) into an autoclave (10) and autoclaving, and - removing the storage system from the autoclave(see Column 5, line 24-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Koefelda to incorporate the disclosed method of sterilization described by Jacob. Doing so would enable a user to sterilize various products utilizing a known method of autoclaving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731